 Case 10-43794      Doc 61   Filed 08/23/21 Entered 08/23/21 11:17:32      Desc Main
                               Document     Page 1 of 9



               IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION



        In the matter of:               )       NO. 10 B 43794
        Jacqueline Scott                )
                                        )       JUDGE A. Benjamin Goldgar
                                        )
                                        )
                                        )
        Debtor,                         )       Chapter 7
                                        )



         DEBTOR'S REPLY TO BEST CAPITAL SERVICES LLC’S/SHAWN RICE’S
                        MEMORANDUM IN OPPOSITION


   I.      Background


   Jacqueline Scott, (the “Debtor”) filed Chapter 7 on September 30, 2010. The

Debtor’s case was discharged on February 8, 2021. On March 27, 2019, the Debtor’s

case was reopened to administer her pre-petition lawsuit. The Debtor’s highest level

of completed education is high school. The Debtor is currently unable to work due to

her pre-petition injury and is collecting social security disability of approximately

$1,300.00 per month.

   On April 5, 2021, the Chapter 7 Trustee filed a report of a deposit of unclaimed

funds for $99,665.66 which resulted in a surplus from the Debtor’s pre-petition

personal injury lawsuit which was an asset from her Chapter 7.

   The Debtor alleges the following: Sometime around early June 2021, an

individual named Shawn Rice from Best Capital Services LLC (“Mr. Rice”) reached

                                            1
 Case 10-43794     Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32       Desc Main
                               Document     Page 2 of 9



out to the Debtor via telephone to discuss her surplus. They spoke several times.

Mr. Rice told the Debtor that he was an attorney from a locater company, that the

only way she could obtain her surplus from the Bankruptcy Court was with an

attorney, and that it was not possible for her to obtain the surplus herself. Mr. Rice

failed to explain to the Debtor that not only could she obtain the surplus herself for

free, but there also was a bankruptcy help desk available which could assist the

Debtor in obtaining the surplus. Mr. Rice and the Debtor never met in person. The

Debtor put Mr. Rice in her phone under the name “Shawn/Attorney.”

   On June 9, 2021, the Debtor signed a contract and power of attorney with Mr.

Rice to authorize him to obtain her surplus at a charge of 25%, a fee of $24,916.41 to

Mr. Rice from the surplus. Shortly thereafter, the Debtor called the Bankruptcy

Court and inquired about her surplus. She was told she could file the application on

her own. On June 24, 2021, Mr. Rice filed an application for payment of the

unclaimed funds which was denied on June 28, 2021, for improper service. The

Debtor filed an application for payment of the unclaimed funds on June 30, 2021.

Mr. Rice refiled his application on July 1, 2021. Mr. Rice filed a response to the

Debtor’s application on August 2, 2021, arguing that he had a signed contract and

thus is entitled to the $24,916.41.

   II.    The contract is invalid under the defense of unconscionability.

   Illinois courts will allow a contract to be voided under the defense of either

“procedural” or “substantive” unconscionability. Crown Mortg. Co. v. Young, 2013

IL App (1st) 122363, 371 Ill. Dec. 31, 989 N.E. 2d 621, 624 (“Crown”) (citations



                                           2
 Case 10-43794      Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32       Desc Main
                                Document     Page 3 of 9



omitted). Procedural unconscionability is present when “a term is so difficult to find,

read, or understand that the [party] cannot fairly be said to have been aware [she]

was agreeing to it, and also takes into account a lack of bargaining power.” Id.

Substantive unconscionability is present when the terms of a contract are

“inordinately one-sided in one party’s favor.” Id. Illinois law does not require a

finding of both procedural and substantive unconscionability to invalidate a

contract. However, a finding of both does make the finding of unconscionability

more likely. Id. In the instant case, both procedural and substantive

unconscionability are present.

   There are two Illinois appellate cases with almost identical facts which are

instructive. The first case, Crown, involved a surplus of $14,000.00 from a 2004

mortgage foreclosure case. Crown, supra, 989 N.E. 2d at 623. In 2012, a locater

company entered into a contract with the foreclosed homeowner for 50% of the

surplus as its fee, for a total of $7,000. Id. The court voided the locater’s contract as

being procedurally and substantively unconscionable. Id. at 624-5. It found the

contract procedurally unconscionable because “there was an obvious inequality in

the parties’ abilities to understand the transaction at hand” because the

homeowner: (1) thought the locater company was acting as her attorney; (2) “had

no knowledge of the simple procedures required to obtain the surplus” on her own;

and (3) there was a vast discrepancy of bargaining power between her and the

locater since the homeowner had limited financial resources and education. Id. at

623-4. Crown also found substantive unconscionability, as well, on the basis that



                                            3
 Case 10-43794      Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32      Desc Main
                                Document     Page 4 of 9



paying a locater company $7,000.00 for something the homeowner could have done

herself for free was evidence of a “gaping cost-price disparity.” Id. at 624.

   The second instructive case is Wash. Mut. Bank, FA v. Swierk, 2015 IL App (1st)

140639-U at *2. (“Swierk”). Swierk involved a surplus of $29,616.25 from a 2005

mortgage foreclosure case. In 2013, an attorney acting as a locater entered into a

contract with the foreclosed homeowner to be paid 25% of the surplus he obtained

as his fee, for a total of around $7,404.00. Id. at 2-3. The court held the contract to

be unconscionable and reduced the fee to $1,000.00. Id. at *25. The Swierk court

found the contract to be unconscionable because: (1) the attorney locater failed to

properly inform the homeowner how he easily could apply for the surplus on his

own or through the help desk free of charge; (2) a fee of $7,404.00 for the minimal

work of filing an application for a surplus which was non-disputed and an open and

shut case is inherently unconscionable; and (3) the homeowner was an

unsophisticated consumer with a limited education. Id. at *13-24. While Swierk did

involve an attorney-client relationship, the court found the principals of the Crown

case applicable. Id. at *24. (“However. while the facts in Crown Mortgage may not

be the same as those in the instant case, its reasoning and, in particular, its matter-

of-fact special concurrence, are directly on point.”) .

    In the instant case, there is procedural unconscionability. Like the homeowners

in Crown and Swierk, the Debtor was not informed and lacked the knowledge that

she could proceed to obtain the surplus for free on her own or through the

bankruptcy help desk. Even worse, Mr. Rice allegedly lied to the Debtor when he



                                            4
 Case 10-43794     Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32      Desc Main
                               Document     Page 5 of 9



told her that he was an attorney, that the Debtor could not file to obtain the surplus

on her own, and that she could only use an attorney. Obviously, the Debtor is more

than capable of filing the application on her own and she has done so with this

Court. See Bankruptcy Docket #47. Moreover, similar to the foreclosed homeowners

in the Crown and Swierk cases, the Debtor here also is an unsophisticated

consumer with limited education and financial means. The Debtor’s highest level of

education completed is only high school and she is receiving social security

disability of only $1,300.00 per month. Mr. Rice preyed on the Debtor and took

advantage of her situation, resulting in an obvious inequality and discrepancy in

bargaining power between the parties. Thus, the facts of the case exhibit

procedural unconscionability.


   There is also substantive unconscionability present in the instant case. Like the

Crown and Swierk cases, the amount of work involved in the instant case was

minimal and uncontested. Mr. Rice alleges in his petition to the court that he

“expended substantial time and effort” on the matter. See Mr. Rice’s response at p.

3, paragraph 17. However, the application is a simple form which only requires

checking a couple of boxes, submitting proof of ID, and filling out the claimant‘s

address. The Debtor’s surplus is not being contested by any other owner. Claiming

it only involves filing a simple application to receive the funds, which she has

already done. Thus, there is a lack of evidence of any substantial time or effort to

justify a fee of $24,916.41. There was no intensive research needed regarding the

surplus. The matter was a simple one.


                                           5
 Case 10-43794     Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32      Desc Main
                               Document     Page 6 of 9



   The Swierk court found a fee of 25% unconscionable and the Crown court found

a fee of 50% unconscionable. Likewise, in the instant case, a fee of 25%, or

$24,916.41, to Mr. Rice for a service the Debtor could have obtained on her own for

free results in a “gaping cost-price disparity” and is therefore substantively

unconscionable. Crown, 989 N.E. 2d at 625.


   It should also be noted that in the Swierk and Crown cases, the surpluses were

not applied for or located for eight years. Mr. Rice argues that “almost one year

elapsed” between the time the surplus was filed with the bankruptcy court and

when the Debtor participated in applying for the proceeds. See Mr. Rice’s response

p. 3, paragraph 15. This is incorrect. The Chapter 7 Trustee filed his report of

unclaimed funds with this Court on April 5, 2021. See Bankruptcy Docket #40. Mr.

Rice first contacted the Debtor around early June 2021, so the funds were only

sitting with this Court for a mere two months until the Debtor entered into a

contract with Mr. Rice. Moreover, the Debtor filed her application with this Court

on June 30, 2021. It was not almost a year. It was a mere two months. Moreover,

the time it took to discover the surplus is not relevant, as the Swierk and Crown

cases show. Thus, this Court should disregard Mr. Rice’s attempt to exaggerate the

time window between the funds being claimed with the court and being discovered

by Mr. Rice.

   III.   In the alternative, the contract is also invalid under the defense of
          fraudulent inducement.

   In the alternative, if this Court does not find the contract voided based on the

defense of unconscionability, then as an alternative theory, the contract should be
                                           6
 Case 10-43794      Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32       Desc Main
                                Document     Page 7 of 9



invalidated under the defense of fraudulent inducement. In Illinois, fraud in the

inducement exists where a contract was procured through misrepresentations or

false statements. The elements are: (1) a false statement; (2) of a material fact; (3)

which was known or believed to have been false; (4) for the purpose of inducing the

plaintiff to act; (5) and the plaintiff’s belief and reliance was to her detriment. Phil

Dressler & Assocs., Inc. v. Old Oak Brook Inv. Corp., 192 Ill. App. 3d 577, 584, 139

Ill. Dec. 629, 548 N.E.2d 1343, 1347 (1989). All the elements for fraudulent

inducement are present in the instant case as follows:

   The first element that false statements were made by Mr. Rice to the Debtor is

met. The Debtor alleges the false statements made by Mr. Rice to her were: (1) that

he was an attorney; (2) that only an attorney could obtain the surplus; and (3) that

the Debtor could not obtain the surplus on her own.

   The second element is met that these statements were material facts. If the

Debtor had not been induced to falsely believe that only an attorney could obtain

her surplus and that Mr. Rice was an attorney, she would never have signed the

contract. Thus, these false statements were material to the fraudulent inducement.

   The third element that Mr. Rice knew or believed the statements he made to be

false is met. Mr. Rice is not an attorney. He has not presented any evidence that he

is an attorney and has hired an attorney in the present litigation. Also, it is false

that only an attorney could obtain the surplus and, as a person working in the

locator of funds industry, Mr. Rice should know this. The application Mr. Rice filled




                                            7
 Case 10-43794       Doc 61   Filed 08/23/21 Entered 08/23/21 11:17:32     Desc Main
                                Document     Page 8 of 9



out says on page two in box 2 that one of the potential applicants that can fill out

the form is the “owner of record.”

   The fourth element that Mr. Rice made these false statements to induce the

Debtor to act is met. The Debtor alleges that Mr. Rice made these false statements

to induce the Debtor to sign a contract with him to pay him 25% of her surplus.

Because of his deception, the Debtor was falsely led to believe that only an attorney

could obtain the surplus, which could be for no other reason than to induce her to

sign the contract.

   Lastly, the fifth element that the Debtor’s belief and her reliance was to her

detriment is met. Based on the Debtor’s reliance on Mr. Rice’s false statements, she

was induced to sign a contract to pay Mr. Rice the unconscionable amount of

$24,916.41 for a simple application she could have filed on her own for free. Thus,

she suffered a potential detriment of $24,916.41. All elements of fraudulent

inducement having been met; this Court should also void out the contract on this

contract defense.

      Wherefore, the Debtor, Jacqueline Scott, requests that this Court overrule

Mr. Rice’s objection to her application for her surplus funds, void the contract, and

grant such further relief as this Court deems just.




                                           8
 Case 10-43794     Doc 61    Filed 08/23/21 Entered 08/23/21 11:17:32    Desc Main
                               Document     Page 9 of 9



                                       Respectfully Submitted

                                              __/s/ Michael Miller____
                                              Michael A Miller
                                              The Semrad Law Firm, LLC
                                              20 S. Clark, 28th Floor
                                              Chicago, IL 60603
                                              312-256-8728
                                              mmiller@semradlaw.com


                            CERTIFICATE OF SERVICE


       I, Michael Miller, an attorney, hereby certify that on August 23, 2021, I
caused a copy of the attached Debtor's Reply to Best Capital Services LLC’s/Shawn
Rice’s Memorandum in Opposition to be served via the court's electronic noticing
system for Registrants on those designated to receive such service as provided on
the below service list.


                                                    /s/ Michael Miller



Registrants (via CM/ECF)

Attorney for Best Capital Services LLC/Shawn Rice, c/o Aasim Cunningham,
Cunningham Lopez LLP,                            arc@cunninghamlopez.com


Patrick S. Layng, Office of the U.S. Trustee, Region 11
      USTPRegion11.ES.ECF@usdoj.gov

Chapter 7 Trustee, Frank Kokoszka, Kokoszka and Janczur, P.C. 19 South LaSalle
Street, Suite 1201, Chicago, IL 60603 fkokoszka@k-jlaw.com

Chapter 7 Trustee, Andrew J. Maxwell, ESQ, Maxwell Law Group LLC, 3010 North
California Avenue, Chicago, IL 60618 maxwellchicago@yahoo.com




                                          9
